Citation Nr: 1727724	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  14-35 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for depression, to include as secondary to service-connected post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1989 to August 1989, from November 1990 to May 1991, and from February 1993 to April 1994.
This matter comes before the Board of Veterans Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefit sought on appeal. The Veteran's Notice of Disagreement (NOD) was received in March 2014. The RO issued a Statement of the Case (SOC) in August 2014. In October 2014, the Veteran filed his substantive appeal via VA Form 9. Thus, the Veteran perfected a timely appeal of this issue.

In August 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the Veteran's claim file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

The Veteran's persistent depressive disorder has been shown to be secondary to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for persistent depressive disorder as secondary to the Veteran's service-connected PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
In light of the Board's favorable decision to grant service connection for persistent depressive disorder, no discussion of VA's duties to notify and assist is necessary for this issue.

II. Service Connection

Applicable Laws

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a) (2016). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002).

Factual Background

The Veteran asserts that he has experienced symptoms of depression since his time in service. He has asserted that he had a rough time conforming to the standards that were set at his first duty station and that he never received adequate help. He indicated that he felt abandoned, with no one to reach out to, and that he feels he was berated and ridiculed by his superiors. The Veteran asserts that as a result of this, he shut down and his work suffered. He indicated that he did not socialize, generally wanted to be left alone, and at times had suicidal ideations. The Veteran maintains that he continued to struggle with depression following service and that it has affected his performance at subsequent jobs and his marriage. The Veteran has stated that he did not seek professional help sooner out of fears that he would be ostracized if he came forward about his struggles with depression.

The Veteran filed a claim for PTSD in July 2012 and was granted service connection, evaluated at 30 percent, in November 2012. In August 2013, the Veteran filed a claim for service connection for depression, secondary to his service connected PTSD, which was denied in a February 2014 rating decision. 

The Veteran had an initial VA examination for PTSD in August 2012 and was diagnosed with PTSD on Axis I. The examiner noted that the Veteran did not have more than one mental disorder, but noted symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood. 

The Veteran underwent a second VA examination in November 2013. The examiner rendered a diagnosis of PTSD and noted that the Veteran had depressed mood with some reported improvement through medication and therapy.

The Veteran underwent a third VA examination in July 2016. In addition to PTSD, the examiner diagnosed the Veteran with persistent depressive disorder. The examiner indicated that she was able to differentiate which symptoms were attributable to each diagnosis and noted that the Veteran's symptoms of depressed mood and poor sleep were clinically associated with his diagnosis of persistent depressive disorder. The examiner noted that collectively, the Veteran's mental diagnoses resulted in occupational and social impairment with reduced reliability and productivity. The Veteran reported some social detachment, but the examiner noted that he was being treated for his PTSD through medication and therapy and reported some improvement of his depressed mood.

In October 2016, the Veteran's PTSD rating was increased from 30 percent to 50 percent disabling, based upon the Veteran's depressed mood, disturbances of motivation and mood, mild memory loss, anxiety, difficulty in establishing and maintaining effective work and social relationships, chronic sleep impairment, and occupation and social impairment with reduced reliability and productivity. 

Analysis 

The Board notes at the outset that the Veteran has a current diagnosis of PTSD and persistent depressive disorder. As such, the first element of service connection is satisfied. 

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran has consistently asserted throughout the course of the appeal that his symptoms of depression began in service and continued in the years afterwards. The Veteran is competent to report and identify his feelings of depressed mood, as it is a symptom capable of lay observation. See Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board finds the Veteran's statements to be credible. See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Board finds these statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. 498 (1995). In this regard, the Veteran has consistently reported that he experienced depressed mood during and after service. Additionally, while service treatment records do not contain complaints, treatment, or diagnosis for depression, post-service treatment records indicate that the Veteran has a history of complaints of depression and depressed mood. Furthermore, while the Veteran did not receive a formal diagnosis of persistent depressive disorder until the July 2016 examination, all of the VA examinations of record indicate that the Veteran has suffered symptoms of depression in conjunction with his service-connected PTSD. The Veteran's reports of these symptoms on examination have been consistent.

Here, the Veteran's PTSD and depressive disorder have been shown to manifest the same set of symptoms which are based upon in-service stressors, thus the Board finds that the Veteran meets the second element of service connection. 

With respect to the nexus requirement, the Board notes that the persistent depressive disorder diagnosis of record suggests a link between the Veteran's depression and his military service, to include PTSD, even if it does not clearly and expressly state that such a relationship exists. For example, the July 2016 VA examiner discussed the Veteran's depressed mood as one among a constellation of symptoms that the Veteran experiences as a result of his service-connected PTSD.

The Board has considered whether to remand this claim in order to obtain an opinion that expressly links the Veteran's current depressive disorder to his PTSD. The Board finds, however, that it can resolve reasonable doubt in the Veteran's favor and find that the nexus element has been satisfied, even without a remand to obtain this additional opinion. The Court articulated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits." Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)). The Board finds that reasonable doubt should be resolved in favor of the Veteran. Accordingly, the Board finds that the Veteran currently has persistent depressive disorder as a result of his service-connected PTSD.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for persistent depressive disorder have been met. In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). As the Board finds that service connection is warranted for persistent depressive disorder, a full grant of the benefit sought on appeal has been awarded.  


ORDER

Entitlement to service connection for persistent depressive disorder as secondary to service-connected posttraumatic stress disorder is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


